DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 2013/0077696 A1) in view of Zhao et al. (US 2020/0382805 A1).
Consider claim 9, Zhou teaches a device configured to decode video data, the device comprising: a memory configure to store a block of video data ([0050], [0057] – [0060]); and one or more processors in communication with the memory, the one or more processors ([0047] and [0052]) configured to: decode a lossless coding flag for a block of video data, wherein the block of video data is in a picture that includes both lossy coded blocks and lossless coded blocks (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates ; determine that the lossless coding flag indicates the block is coded using a lossless coding mode (FIG. 7 is a flow diagram of a decoding method that may be performed in a video decoder, e.g., the decoder of FIG. 5. Initially, a determination 700 is made that lossless coding mode is enabled. As is previously described herein, this determination may be made based on the value of a lossless coding enabled flag encoded in the SPS of a compressed video bit stream. A lossless coding indicator is decoded 702 that indicates whether or not a portion of a picture is losslessly coded. The portion of the picture may be the entire picture, a region of the picture, an LCU in the picture, a coding block in the picture, or a CU of an LCU in the picture. Such lossless coding indicators are previously described herein. The portion of the picture is then decoded 704 in lossless coding mode if the indicator is set to indicate lossless coding mode. Decoding in lossless coding mode is previously described herein. FIG. 8 is a block diagram of an example digital system suitable for use as an embedded system that may be configured to encode a video sequence using lossless coding techniques as described herein and/or to decode a compressed video bit stream generated using lossless coding techniques as described herein [0109] – [0110]).
However, Zhou does not explicitly teach partitioning, in response to determining that the lossless coding flag indicates the block is coded using the lossless coding mode, the block into sub-blocks based on a size of the block.
Zhao teaches partition, in response to determining that the lossless coding flag indicates the block is coded using the lossless coding mode, the block into sub-blocks based on a size of the block (At (S2020), when the flag is indicative of applying the lossless coding mode to a block, and the block has at least one side that is equal to or greater than a threshold size for zeroing out a portion of the block, the block is partitioned into multiple smaller blocks with sides being less than the threshold size. Thus, no portion of the block has been zeroed out, and video quality loss due to zero out can be avoided. The zero out operations can cause video quality loss and are avoided by splitting the block into multiple smaller blocks.  [0218]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of partitioning the block into sub-blocks in response to determining that the lossless coding flag indicates the block is coded using the lossless coding mode and based on a size of the block because such incorporation would avoid video quality loss due to zero out.  [0218].
Consider claim 10, Zhou teaches to partition the block into sub-blocks based on the size of the block and the determination the block is coded using the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]), the one or more processors are further configured to: determine that the size of the block includes both a width and a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and partition the block into four sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 11, Zhou teaches partition the block into sub-blocks based on the size of the block and the determination the block is coded using the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the , the one or more processors are further configured to: determine that the size of the block includes one of a width or a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and partition the block into two sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 12, Zhou teaches determine if mixed lossless and lossy coding is enabled for the block, wherein decoding the lossless coding flag for the block of video data comprises decoding the lossless coding flag for the block of video data based on a determination that mixed lossless and lossy coding is enabled for the block (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is explained by way of the example of FIG. 2. In this example, an LCU 200 is divided into 16 coding blocks of the size determined by the coding block size indicator and the shaded coding blocks are losslessly coded blocks. As there are both lossless and lossy coded coding blocks in theLCU 200, a split flag set to indicate that the LCU is to be split into four sub-blocks 202, 204, 206, 208 is transmitted. For purposes of this example, a split flag with a value of 1 indicates splitting and that the corresponding block is coded with in mixed lossy and lossless mode, and a split flag with a value of 0 indicates no splitting and that the 
Consider claim 13, Zhou teaches the block is a coding unit (CU), to decode the lossless coding flag, the one or more processors are further configured to decode the lossless coding flag at a CU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As , and wherein to partition the block into sub-blocks comprises partitioning the CU into sub-CUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component 444. When an LCU or a CU of an LCU is split for testing, if any CU in the resulting split includes both lossy and 
Consider claim 14, Zhou teaches the block is a transform unit (TU), wherein to decode the lossless coding flag, the one or more processors are configured to decode the lossless coding flag at a TU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component 444. When an LCU or a CU of an LCU is split for testing, if any CU in the resulting split includes both lossy and losslessly coded coding blocks, the motion estimation component 420 forces a further partitioning of that CU (limited by SCU size) until a partitioning is reached in which each CU is either entirely lossy coded or entirely losslessly coded. The motion compensation component (MC) 422 receives information , and wherein to partition the block into sub-blocks comprises partitioning the TU into sub-TUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation 
Consider claim 15, Zhou teaches the one or more processors are further configured to: disable dependent quantization for the block (When the coding control component 440 indicates that a portion of an LCU is to be losslessly encoded, e.g., for coding block-aligned regions or coding blocks specified on an LCU by LCU basis, the CU/PU/TU decomposition of an LCU by the motion estimation component 420 includes consideration of the coding blocks that are to be losslessly coded. More specifically, when a coding block-aligned region falls partially within an LCU or if a separate quadtree is signaled for indicating lossless or lossy coding of coding blocks in an LCU, a CU can be coded partially in lossless mode and partially in lossy mode. That is, a CU may include both lossy coded coding blocks and losslessly coded coding blocks. In such embodiments, because transformation and quantization is bypassed for lossless coded parts of a CU and is performed for lossy coded parts, the motion estimation component 420 restricts the TU partitioning of a CU such that the lossless coding area inside the CU is a multiple of a TU.  [0066].).
Consider claim 16, Zhou teaches a display configured to display the picture that includes the block (The reconstructed video sequence is displayed on the display component 314. The display component 314 may be any suitable display device such as, for example, a plasma display, a liquid crystal display (LCD), a light emitting diode (LED) display, etc. [0046].).
Consider claim 17, Zhou teaches an apparatus configured to decode video data, the device comprising: means for decoding a lossless coding flag for a block of video data, wherein the block of video data is in a picture that includes both lossy coded blocks and lossless coded blocks (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This ; means for determining that the lossless coding flag indicates the block is coded using a lossless coding mode 
However, Zhou does not explicitly teach partitioning, in response to determining that the lossless coding flag indicates the block is coded using the lossless coding mode, the block into sub-blocks based on a size of the block.
Zhao teaches mean for partitioning, in response to determining that the lossless coding flag indicates the block is coded using the lossless coding mode, the block into sub-blocks based on a size of the block (At (S2020), when the flag is indicative of applying the lossless coding mode to a block, and the block has at least one side that is equal to or greater than a threshold size for zeroing out a portion of the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of partitioning the block into sub-blocks in response to determining that the lossless coding flag indicates the block is coded using the lossless coding mode and based on a size of the block because such incorporation would avoid video quality loss due to zero out.  [0218].
Consider claim 18, Zhou teaches means for partitioning the block into sub-blocks based on the size of the block and the determination the block is coded using the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]), means for determining that the size of the block includes both a width and a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 ; and means for partitioning the block into four sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 19, Zhou teaches means for partitioning the block into sub-blocks based on the size of the block and the determination the block is coded using the lossless coding mode (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other , means for determining that the size of the block includes one of a width or a height greater than 32 samples (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]); and means for partitioning the block into two sub-blocks (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8 [0067]).
Consider claim 20, Zhou teaches means for determining if mixed lossless and lossy coding is enabled for the block, wherein means for decoding the lossless coding flag for the block of video data comprises decoding the lossless coding flag for the block of video data based on a determination that mixed lossless and lossy coding is enabled for the block (The signaling of which coding blocks of an LCU are lossy coded and which are losslessly coded is quad-tree based. In some embodiments, a quadtree is explicitly signaled for each LCU that is separate from the quadtree signaling of the CU partitioning of the LCU. That is, split flags are transmitted for each LCU to indicate a recursive quadtree partitioning of the LCU with a lower bound of the coding block size. The quadtree partitioning indicated by the split flags identifies sub-blocks of the LCU that are either entirely lossy coded or entirely losslessly coded. In addition, for each subblock of the indicated partitioning, 1-bit coding flags are transmitted. The 1-bit coding flag indicates whether or not the sub-block is entirely lossy coded or entirely losslessly coded. The split flags and the 1-bit coding flags for each LCU may be transmitted on an LCU by LCU basis, i.e., the split flags and 1-bit coding flags for each LCU precede the coded LCU data in the bit stream. This signaling is explained by way of the example of FIG. 2. In this example, an LCU 200 is divided into 16 coding blocks of the size determined by the coding block size indicator and the shaded coding blocks are losslessly coded blocks. As there are both lossless and lossy coded coding blocks in theLCU 200, a split flag set to indicate that the LCU is to be split into four sub-blocks 202, 204, 206, 208 is transmitted. For purposes of this example, a split flag with a value of 1 indicates splitting and that the corresponding block is coded with in mixed lossy and lossless mode, and a split flag with a value of 0 indicates no splitting and that the corresponding block is entirely coded in lossless mode or lossy mode. In FIG. 2, the split flag values for each sub-block are shown in the middle of the sub-block. Sub-blocks 202 and 206 include both lossy and losslessly 
Consider claim 21, Zhou teaches the block is a coding unit (CU), wherein the means for decoding the lossless coding flag, the means for decoding the lossless coding flag at a CU level (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is , and wherein means for partitioning the block into sub-blocks comprises partitioning the CU into sub-CUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom right CU, the motion estimation component 420 will restrict the TU size to be 8x8.  In embodiments in which the LCU to CU partitioning quadtree for an LCU is also used for lossless/lossy signaling rather than having separate quadtrees, CUs in the final LCU to CU quadtree are not allowed to include both lossy and losslessly coded areas. As previously mentioned, if the LCU CU quadtree is also used to signal lossless/lossy coding, the minimum coding block is restricted to the SCU size. When the motion estimation component 420 is considering options for LCU to CU partitioning (which are limited by the SCU size), modifications to the partitioning are made based on cost and the lossless coding partitioning selected by the lossless coding analysis component 444. When an LCU or a CU of an LCU is split for testing, if any CU in the resulting split includes both lossy and losslessly coded coding blocks, the motion estimation component 420 forces a further partitioning of that CU (limited by SCU size) until a partitioning is reached in which each CU is either 
Consider claim 22, Zhou teaches the block is a transform unit (TU), wherein the means for decoding the lossless coding flag, the means for decoding the lossless coding flag at a TU level (if an 8x8 area inside a 16x16 CU is to be losslessly , and wherein the means for partitioning the block into sub-blocks comprises partitioning the TU into sub-TUs (if an 8x8 area inside a 16x16 CU is to be losslessly coded, the TU size for the CU is restricted to be 8x8 or smaller. In another example, in a 64x64 LCU, the lossless coding analysis component 444 (see FIG. 4A) may indicate that the bottom right 8x8 block of the LCU is to be losslessly coded. The motion estimation component 420 may decide to partition this LCU into four 32x32 CUs such that the bottom right CU includes the 8x8 block to be losslessly coded and the other parts of the CU are to be lossy coded. For the TU determination of the bottom 
Consider claim 23, Zhou teaches means for disabling dependent quantization for the block (When the coding control component 440 indicates that a portion of an LCU is to be losslessly encoded, e.g., for coding block-aligned regions or coding blocks specified on an LCU by LCU basis, the CU/PU/TU decomposition of an LCU by the motion estimation component 420 includes consideration of the coding blocks that are to be losslessly coded. More specifically, when a coding block-aligned region falls partially within an LCU or if a separate quadtree is signaled for indicating lossless or lossy coding of coding blocks in an LCU, a CU can be coded partially in lossless mode and partially in lossy mode. That is, a CU may include both lossy coded coding blocks and losslessly coded coding blocks. In such embodiments, because transformation and quantization is bypassed for lossless coded parts of a CU and is performed for lossy coded parts, the motion estimation component 420 restricts the TU partitioning of a CU such that the lossless coding area inside the CU is a multiple of a TU.  [0066].).
Consider claim 1, claim 1 recites the method corresponding to the device in claim 9 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 2, claim 2 recites the method corresponding to the device in claim 10 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 3, claim 3 recites the method corresponding to the device in claim 11 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 4, claim 4 recites the method corresponding to the device in claim 12 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 5, claim 5 recites the method corresponding to the device in claim 13 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 6, claim 6 recites the method corresponding to the device in claim 14 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 7, claim 7 recites the method corresponding to the device in claim 15 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 8, claim 8 recites the method corresponding to the device in claim 16 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 24, claim 24 recites the same limitations as claim 9.  Furthermore, Zhou teaches a non-transitory computer-readable storage medium storing instructions ([0118]) that, when executed, causes one or more processors of a device ([0118]) configured to decode video data.  Thus, it is rejected for the same reasons. 
Consider claim 25, claim 25 recites the method corresponding to the device in claim 10 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 26, claim 26 recites the method corresponding to the device in claim 11 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 27, claim 27 recites the method corresponding to the device in claim 12 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 28, claim 28 recites the method corresponding to the device in claim 13 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 29, claim 29 recites the method corresponding to the device in claim 14 and encompasses the same scope.  Thus, it is rejected for the same reasons.
Consider claim 30, claim 30 recites the method corresponding to the device in claim 15 and encompasses the same scope.  Thus, it is rejected for the same reasons.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/           Primary Examiner, Art Unit 2486